             Case 1:20-cr-00407-RMB Document 18
                                             15 Filed 09/08/20
                                                      09/03/20 Page 1
                                                                    2 of 3
                                                                         4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                                          Protective Order

                  v.                                                              20 Cr. 407 (RMB)

 MUGE MA,
     a/k/a “Hummer Mars,”

                             Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Federal Rule of Criminal Procedure

16, the Court hereby finds and orders as follows:

       1.        Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy, confidentiality and business interests of individuals and

entities; (ii) would risk prejudicial pretrial publicity if publicly disseminated; and (iii) that is not

authorized to be disclosed to the public or disclosed beyond that which is necessary for the defense

of this criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        2.       Disclosure material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any
            Case 1:20-cr-00407-RMB Document 18
                                            15 Filed 09/08/20
                                                     09/03/20 Page 2
                                                                   3 of 3
                                                                        4




disclosure material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

       3.       Disclosure material may be disclosed by counsel to:

                a)     Personnel for whose conduct counsel is responsible, i.e., personnel

employed by or retained by counsel, as needed for purposes of defending this action;

                b)     Prospective witnesses for purposes of defending this action.

       4.       The Government may authorize, in writing, disclosure of disclosure material

beyond that otherwise permitted by this Order without further Order of this Court.

       5.       This Order does not prevent the disclosure of any disclosure material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6.       Except for disclosure material that has been made part of the record of this case,

the defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict or conviction in the above-captioned case; the period of direct

appeal from any order dismissing any of the charges in the above-captioned case; or the granting

of any motion made on behalf of the Government dismissing any charges in the above-captioned

case, whichever date is later.

       7.       This Order places no restriction on a defendant’s use or disclosure of ESI that

originally belonged to the defendant.


                                                 2
Case 1:20-cr-00407-RMB Document 18
                                15 Filed 09/08/20
                                         09/03/20 Page 3
                                                       4 of 3
                                                            4




        8
